PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lundqvist et al.
Application No. 16/508,036
Filed: July 10, 2019
For: CRYSTAL MODIFICATIONS OF ODEVIXIBAT

:
:
:	DECISION ON PETITION
:	  UNDER 37 CFR 1.55(f)
:
:
:




This is a decision on the petition under 37 CFR 1.55(f), filed July 31, 2020, and supplemented 
August 14, 2020, to accept a delayed submission of certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  In this regards, the Office acknowledges receipt of the certified copy of the foreign application retrieved on August 14, 2020 for Swedish Application No. SE 1850762-4.  In addition, it is noted that the certified copy of a foreign application of Swedish Application No. SE 1850761-6 was previously retrieved on November 07, 2019.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on July 10, 2019. 

This application is being referred to the Office of Data Management for further processing into a patent. 






/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions